
	
		III
		112th CONGRESS
		2d Session
		S. RES. 531
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2012
			Ms. Klobuchar (for
			 herself, Mr. Hatch,
			 Mr. Bennet, Mr.
			 Isakson, Mr. Durbin, and
			 Mr. Merkley) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the success of Team USA in
		  the past 25 Olympic Games and supporting Team USA in the 2012 Olympic and
		  Paralympic Games.
	
	
		Whereas, for over 100 years, the Olympic Movement has
			 built a more peaceful and better world by educating young people through
			 amateur athletics, bringing together athletes from many countries in friendly
			 competition, and forging new relationships bound by friendship, solidarity, and
			 fair play;
		Whereas the 2012 Olympic Games will take place in London,
			 England from July 27, 2012 to August 12, 2012, and the 2012 Paralympic Games
			 will take place from August 29, 2012 to September 9, 2012;
		Whereas, at the 2012 Olympic Games, over 200 nations will
			 compete in over 300 events, and Team USA will compete in 246 events;
		Whereas, at the 2012 Olympic Games, over 200 nations will
			 compete in 39 disciplines, and Team USA will compete in 38 of those
			 disciplines;
		Whereas 529 Olympians and over 245 Paralympians will
			 compete on behalf of Team USA in London, England;
		Whereas Team USA has won 934 gold medals, 730 silver
			 medals, and 643 bronze medals, totaling 2,307 medals over the past 25 Olympic
			 Games;
		Whereas the people of the United States stand united in
			 respect and admiration for the members of the United States Olympic and
			 Paralympic teams, and the athletic accomplishments, sportsmanship, and
			 dedication to excellence of the teams;
		Whereas the many accomplishments of the United States
			 Olympic and Paralympic teams would not have been possible without the hard work
			 and dedication of many others, including the United States Olympic Committee
			 and the many administrators, coaches, and family members who provided critical
			 support to the athletes;
		Whereas the Nation takes great pride in the qualities of
			 commitment to excellence, grace under pressure, and good will toward other
			 competitors exhibited by the athletes of Team USA; and
		Whereas the Olympic Movement celebrates competition, fair
			 play, and the pursuit of dreams: Now, therefore, be it
		
	
		That the Senate—
			(1)applauds all of
			 the athletes and coaches of Team USA and their families who support
			 them;
			(2)supports the
			 athletes of Team USA in their endeavors at the 2012 Olympic and Paralympic
			 Games held in London, England;
			(3)thanks all of the
			 members of the United States Olympics Committee for their unwavering support of
			 the athletes of Team USA; and
			(4)supports the
			 goals and ideals of the Olympic Games.
			
